Citation Nr: 0841923	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from April 1992 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record reveals that the October 2006 rating decision also 
continued the disability rating of 10 percent for the 
veteran's service-connected bursitis of the right hip and 
iliotibial release, postoperative.  The veteran submitted a 
Notice of Disagreement in November 2006, and provided 
testimony as to that issue at a RO hearing in June 2007.  The 
RO readjudicated the issue in an October 2007 rating decision 
and recharacterized the issue as service connection for 
limitation of motion of the right hip, with weakness of 
Muscle Group XIV, and granted a 20 percent disability rating, 
effective from November 22, 2005, the date of the claim.  A 
report of contact dated in October 2007 indicated that the 
veteran was satisfied with the evaluation of the right hip 
disability.  Consequently, the only issue before the Board at 
this time is the veteran's claim for a compensable evaluation 
for his service-connected lumbosacral strain.    

As noted above, the veteran participated in a Decision Review 
Officer (DRO) hearing in June 2007.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain.  

3.  The competent medical evidence of record shows forward 
flexion of no less than 35 degrees and does not reveal 
ankylosis of the spine.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's 
service-connected lumbosacral strain are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in February 2006, prior to the October 2006 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to a higher schedular rating for lumbosacral 
strain.  The RO also explained what information and evidence 
he must submit and what information and evidence will be 
obtained by VA.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Notice as required by Dingess/Hartman was provided by a 
letter issued in March 2006.

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  The veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in the February 2006 VCAA notice 
sent to him.  The VCAA notice informed the veteran that he 
could submit evidence in the form of lay statements, 
statements from a physician, and any other evidence to 
demonstrate a worsening of his lumbosacral strain.  Although 
the veteran was not specifically advised regarding the 
diagnostic criteria for an increased evaluation, the October 
2007 Statement of the Case included the diagnostic criteria 
necessary for an increased evaluation for his lumbosacral 
strain.  The veteran did not receive notification asking for 
him to present the effects his disability has on his 
employment and his daily life; however, he has presented such 
information through his VA examination when he discussed how 
his service-connected lumbosacral strain affects his work and 
daily activities.  Since the veteran was given notice that he 
must present worsening of his service-connected disability 
for an increased rating claim, and he has presented evidence 
of such through his statements and VA examinations, he has 
not been prejudiced by any notice deficiency.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  A 
hearing was conducted before a DRO at the RO in June 2007.  
The transcript of that hearing has been included and reviewed 
as part of the Board's review of the veteran's claim.  
Moreover, the veteran was afforded a VA examination of the 
spine in September 2006 with respect to his claim to an 
increased evaluation for his service-connected lumbosacral 
strain.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2007). Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  However, the Court recently 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

III.	Analysis

The veteran is service-connected for lumbosacral strain, 
currently evaluated as noncompensable (zero percent) from 
April 1996.  The veteran contends that he is entitled to a 
higher disability rating.  

The Board finds that the evidence meets or nearly 
approximates the criteria for a 20 percent disability rating 
for the veteran's service-connected lumbosacral strain.  

As an initial matter, the Board notes that the veteran 
suffers from several nonservice-connected conditions 
including herniated lumbar disc(s) and degenerative disc 
disease of the lumbar spine.  See April 2003 VA examination 
report.  The evidence reveals that the veteran underwent a 
decompressive lumbar discectomy in November 2002 and 
posterior fusion with instrumentation in January 2006.  The 
medical records suggest that the veteran's other conditions, 
apart from the veteran's service-connected lumbosacral 
strain, may have contributed to the veteran's current spinal 
problems.  Indeed, the April 2003 VA examiner noted that the 
veteran's obesity was a risk factor in his herniated disc.  
The examiner, however, could not find a causal relationship 
between the iliotibial band tendinitis and antalgic gait to 
the veteran's herniated lumbar disc.  Private medical records 
reveal that the veteran sought medical treatment in 2002 for 
persistent low back pain.  The veteran's private physician 
(Dr. I.A.) noted that the veteran's chronic right hip pain 
aggravated his spinal problems.  In an October 2002 
statement, Dr. I.A. opined that the veteran's chronic right 
hip pain caused the veteran to place stress on his lumbar 
spine that more likely than not caused him to develop a 
degenerative disc in his lumbar spine at L5-S1.  In cases 
such as the veteran's, the Court has held that when a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In reviewing the aforementioned medical evidence, 
the Board notes that none of the examiners separated the 
veteran's degenerative disc disease and herniated disc from 
his service-connected lumbosacral strain.  Although Dr. I.A. 
opined that the veteran's right hip condition aggravated his 
spinal problems, he did not specifically address the 
veteran's service-connected lumbosacral strain with respect 
to the veteran's current spinal problems.

Further, the Board notes that the veteran was afforded a VA 
examination in September 2006.  The VA examiner reviewed the 
claims folder including the aforementioned medical evidence.  
The examiner noted that the veteran's right hip muscle 
weakness and limp would have aggravated his herniated disc 
and caused greater low back pain than there would have been 
had there not been a hip condition.  However, the examiner 
noted that he could not quantitate to what degree the hip 
condition contributed to the back pain.  The examiner further 
explained that the veteran has a degree of continued lumbar 
complaints, which the examiner felt was due to the veteran's 
most recent lumbar disc condition and surgery.  Even so, the 
examiner noted that he could in no way separate the veteran's 
current lumbar complaints from his complaints in service in 
1992.  Consequently, in resolving the benefit of the doubt in 
favor of the veteran, the Board will consider all the 
veteran's lumbar complaints without differentiating between 
distinct disorders.  See Mittleider; supra. 

The Board will now proceed with the claim to an increased 
evaluation of the veteran's service-connected lumbosacral 
strain.  

VA treatment records dated in 2005 demonstrate continued 
complaints of low back pain.  

A January 2006 treatment record reveals MRI findings of disc 
desiccation at 4-5 and at 5-1 and a pronounced narrowing 
across L5-S1 without any focal neurological compression.  A 
diagnosis of chronic persistent low back pain versus 
discogenic back pain was noted.  

In a September 2006 record, MRI findings suggest an 
impression of status post L5-S1 laminectomy with posterior 
spinal fusion from L4 through S1 vertebra.  The record also 
contains a notation of mild dextroscoliosis of the lumbar 
spine.  

The veteran was afforded a VA examination in September 2006.  
Objectively, the veteran was in no distress, but had a limp 
favoring the right leg and tended to hyperextend the right 
knee slightly during gait.  The veteran was able to stand and 
walk on heels and toes evidencing good balance and 
coordination.  The veteran's stature was erect and there was 
no scoliosis, no loss of lumbar lordosis, no lumbar muscle 
spasm and the pelvis was level.  The range of motion findings 
reveal 35 degrees of flexion and 10 degrees of extension, 15 
degrees right lateral bend and 10 degrees left lateral bend 
with pain at the extremes of all motion but not during the 
motion.  There was 20 degrees on right and left rotation of 
the lumbar spine.  Tenderness was noted to be present in the 
right gluteal area just posterior and over the greater 
trochanter on the right.  X-ray findings of the lumbar spine 
reveal an interbody fusion with a cage at each level and bone 
graft at L4-L5 and L5-S1, which appear to be incorporated.  
The findings also showed posterior pedicle screws at L4, L5, 
and S1 with connecting lateral rods.  It was noted that there 
was good alignment of the spine.  The examiner noted 
diagnoses of herniated vertebral disc L5-S1 right, post 
surgery in 2002, degenerative disc disease at L4-L5 and L5-S1 
status post L4 to S1 anterior and posterior lumbar fusion and 
lumbar strain by history in the military.  

Based upon the aforementioned evidence, the Board finds that 
the criteria for a 20 percent disability rating for the 
veteran's service-connected lumbosacral strain are met.  
Under Diagnostic Code 5237, a 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or, 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  According to the September 
2006 VA examination, forward flexion was measured to be 35 
degrees.  Therefore, the veteran's range of motion findings 
most nearly approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5237.  

The Board finds that a rating in excess of 20 percent is not 
warranted for the service-connected lumbosacral strain when 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  In order to warrant a disability 
rating in excess of 20 percent, the range of motion findings 
must show forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The aforementioned examination report 
measured forward flexion to be 35 degrees; there is no 
evidence that shows flexion to be less than 35 degrees.  
Furthermore, there is no competent medical evidence of record 
which indicates that the veteran experiences ankylosis or the 
equivalent of ankylosis of any part of the spine.  The 
September 2006 examination shows that the veteran was able to 
move his back, albeit with some limitation when compared with 
the normal range of motion of the spine.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

In making the aforementioned determination, the Board took 
into account the veteran's complaints of low back pain, and 
was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Although the veteran has reported pain and 
functional loss attributed to his lumbosacral strain, this is 
already contemplated by the 20 percent disability rating 
assigned.  As mentioned previously, pain is taken into 
account in the schedular ratings as it is generally present 
with this type of disability.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's lumbosacral strain.  
The evidence in this case fails to show that the veteran's 
lumbosacral strain disability now causes or has in the past 
caused marked interference with employment, or that such has 
in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran expressed that he had to 
transition from his work as a corrections officer to a more 
sedentary position due to his back pain.  During his DRO 
hearing, he explained that he missed quite a bit of work due 
to his low back and hip pain and that some days the pain was 
severe enough where he could not get out of bed.  The 
veteran's wife also submitted a letter in which she noted 
that the veteran sometimes cannot get out of bed and that his 
pain has caused much inactivity.  Further, she noted that 
there are few activities that he could participate in and 
that they spent one day a week traveling to receive medical 
treatment.  However, the Board notes that there is no 
evidence of frequent hospitalizations.  Also, the evidence of 
record shows that the veteran is still employed, although 
moved to a sedentary position.  Further, the September 2006 
VA examiner noted that the veteran was able to carry out the 
functions of daily living and able to work although his work 
level seemed to be sedentary.  Nonetheless, the Board is of 
the opinion that such impairment is adequately compensated by 
the newly assigned schedular rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Furthermore, there is no 
evidence demonstrating frequent periods of hospitalization 
for back pain.  Thus, there is no evidence in the medical 
records of an exceptional or unusual clinical picture as to 
warrant the assignment of an extraschedular rating.  

As a final matter, consideration has been given to the matter 
of "staged ratings."   Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, there is no indication that the veteran's 
symptomatology warranted a higher disability rating during 
the appeal period and as such, staged ratings are not 
warranted.  




ORDER

Entitlement to a higher disability rating of 20 percent is 
granted, subject to applicable law governing the award of 
monetary benefits.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


